Citation Nr: 1516824	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for residuals of fracture of the right zygoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the October 2011 decision the RO denied a claim for an increased, compensable disability rating for residuals of fracture of the right zygoma.  That claim was contained in a September 2010 application for benefits based on service-connected disability.  

In the September 2010 application, the Veteran also made claims regarding headaches and a sinus condition, which in his later notice of disagreement and VA Form 9, the Veteran had associated with his residuals of fracture of the right zygoma.  
 
In a July 2011 rating decision, the RO increased the rating assigned for the separately service-connected "residuals fracture, right maxillary antrum with maxillary sinusitis and headaches" from zero to 10 percent, based on diagnostic criteria for chronic maxillary sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6513. 

During the pendency of the Veteran's appeal for an increase in the rating for residuals of fracture of the right zygoma, a July 2013 rating decision separately granted service connection for headaches and assigned an evaluation of 30 percent, effective December 21, 2011; and increased the rating for maxillary antrum with maxillary sinusitis from 10 to 30 percent, effective December 21, 2011.  
 
After the July 2013 rating decision, the Veteran's only response regarding the rating actions for the headaches and maxillary antrum with maxillary sinusitis, was  to submit a claim in August 2013 for an earlier effective date than December 21, 2011 for the headaches and sinusitis disabilities' effective date assignments.  He did not file a notice of disagreement with the evaluations assigned in that rating decision.

In response, in a January 2014 rating decision the RO granted entitlement to an earlier effective date of September 23, 1970, for (1) the grant of service connection for headaches as secondary to the service-connected disability of residuals, fracture, right zygoma, and 30 percent evaluation; and (2) the 30 percent evaluation for maxillary sinusitis effective September 23, 2010.

Notably, following the January 2014 rating decision, in a January 2014 statement the Veteran noted that he recently learned that his sinusitis was "still" being evaluated-after the July 2013 grant of 30 percent.  He stated that this issue had already been resolved, and asked that the action be withdrawn.

Based on the foregoing discussion, although the Veteran initially considered his headaches and sinusitis to be part of or caused by residuals of fracture of the right zygoma, the procedural history shows that these two conditions have been granted service connection during the current appeal, with separate ratings assigned, and the Veteran has not appealed with respect to those actions.  

Therefore the current claim on appeal for entitlement to a compensable disability rating for residuals of fracture of the right zygoma, does not include evaluation of  the Veteran's separately service-connected maxillary sinusitis, or headaches associated with residuals, fracture, right zygoma.  


FINDING OF FACT

The Veteran's residuals of fracture of the right zygoma are not manifested by the loss of a part of both the inner and outer tables of the skull.



CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of fracture of the right zygoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.71a, Diagnostic Code 5296 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in October 2010 satisfied the duty to notify provisions for the rating claims on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in September 2011.  The examination is sufficient evidence for deciding the disability rating claim.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and it contains reasoned explanations.  The record does not reflect a possible worsening of the disability warranting another examination.  Thus, VA's duty to assist has been met for this claim.


II. Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's residuals of fracture of the right zygoma is rated under the schedule of ratings for musculoskeletal system pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5296, for evaluation of loss of part of both inner and outer tables of the skull.

Under Diagnostic Code 5296, the loss of part of both the inner and outer tables of the skull without brain hernia warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate without brain hernia.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters), without brain hernia.  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

III. Evidence

Service treatment records include a narrative summary of hospitalization from September to October 1968, which shows that the Veteran was attacked and struck about the face.  The admission diagnosis was fracture of the right zygoma, which was revised to facial fractures.  X-rays demonstrated right facial fractures of the zygomatic arch, orbital rim and floor, and maxillary wall of the right antrum.  Sinus and zygomatic arch series of x-rays confirmed the presence of fractures of the right zygomatico-temporal articulation and the orbital rim.  A blowout of the floor of the orbit was not demonstrated, but the lateral wall of the right maxillary antrum was fractured.  

During the hospitalization the Veteran underwent a Caldwell-Luc sinusotomy on the right with open reduction and internal fixation of the right orbital rim fracture and the zygomatical frontal suture diastasis.  The narrative summary report contains the following list of operations performed: Caldwell-Luc sinusotomy, right; (2) open reduction internal fixation right orbital rim fracture; (3) open reduction internal fixation right zygomatic frontal suture; (4) supra med insert-floor right orbit; and (5) nasal antrostomy, right.  The report concluded with notation of disposition: to full duty, fit for same. 

The report of a September 2011 VA examination for bones shows that the examiner reviewed the claims folder and discussed a clinical history that in 1968 the Veteran was hit on the right side of his face and sustained a fracture of his right maxillary area and right zygoma.  The Veteran underwent open reduction surgery of those areas with an incision just inferior to the right eye and just lateral to the right eye.  The examiner opined that the Veteran apparently had some type of implant placed in that area.

The Veteran reported that since that time, he continued to have recurrent sinusitis on the right maxillary area about 2 to 3 times a year, for which he takes antibiotics about 2 or 3 times a year.  The Veteran reported having recurrent episodes of pain in the right face and eye, which was sometimes associated with swelling.  The Veteran also reported that he had painful episodes lasting several hours, which occurred about three times a week.  He also had some decreased sensation of the right facial cheek area.

On ENT (ear, nose, and throat) examination, ear drums were normal.  Facial examination revealed a well-healed, barely noticeable scar approximately 2 cm long and just inferior to the right eyelid.  The Veteran had a very small, approximately 1 cm scar vertically oriented along the right lateral orbital area.  This was barely noticeable and had to be pointed out to be recognized.  On sensation testing, the Veteran had decreased sensation over the right face compared to the left.  This was primarily over the right anterior cheek and right lateral nose area. The remainder of the ENT examination, including the nasopharynx, nose, mouth, larynx, and neck examinations were all within normal limits.

After examination, the report contains the following diagnoses.  (1) Right facial fracture secondary to a direct blow to the area in 1968, as described above.  The Veteran is status post-surgery with open reduction of a right orbit and right maxillary area with implant to floor of orbit.  (2) Recurrent sinusitis 2-3 times a year requiring antibiotic therapy dating back to 1968.  (3) About 3 times a week, lasting perhaps 1-2 hours, he has recurrent pain and intermittent swelling of the right facial area.  (4) Scars on the right face, as described above.

The examiner opined that it is more likely than not that the residuals of the pain and recurrent infections and scarring are secondary to the injury that the Veteran received in service.

IV. Analysis

On review, the evidence does not show that the Veteran's service-connected residuals of fracture of the right zygoma results in the loss of part of both the inner and outer tables of the skull.  The initial treatment records from service show that the Veteran underwent open reduction internal fixation right zygomatic frontal suture.  

These records do not show that the Veteran lost any part of the inner and outer tables of the skull associated with the right zygoma fracture injury, or associated with the surgical procedure of open reduction internal fixation right zygomatic frontal suture.  The more current evidence, including the September 2011 VA examination report, also does not show that type of skull los.  Therefore, a compensable schedular rating under the specific criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5296 is not warranted, as the evidence does not show loss of a part of both the inner and outer tables of the skull of any size.  

The Board has also considered whether any separate rating is warranted for any associated residual intracranial complications under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Notably, as explained in the introduction, the evaluation of the Veteran's separately service-connected (1) maxillary sinusitis, and (2) headaches associated with residuals, fracture, right zygoma, is not part of the appeal.  Also, service connection is in effect, but not on appeal, for facial sinus injury residuals, fifth cranial nerve, right side.  Any associated sinus/neurological symptoms are not part of the appeal.

The evidence does not show any other residuals of fracture of the right zygoma that warrant a compensable rating as an intracranial complication.  During the September 2011 VA examination for bones, the examiner noted on facial examination, well-healed, barely noticeable scar approximately 2 cm long and just inferior to the right eyelid; and a very small, approximately 1 cm scar vertically oriented along the right lateral orbital area, which were barely noticeable and had to be pointed out to be recognized.  

Such scars, to the extent they would be associated residuals of fracture of the right zygoma, do not meet criteria for a compensable disability rating under pertinent skin rating diagnostic codes.  The evidence does not show that there are any characteristics of disfigurement to include a scar: of 5 or more inches in length; or at least one-quarter inch wide; or the surface contour of the scar is elevated or depressed on palpation; or is adherent to underlying tissue; or the skin is hypo- or hyper-pigmented in an area exceeding six square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  None of the records show that the residuals include findings of any disfigurement associated with the residuals of fracture of the right zygoma.  There are also no scars that are deep and nonlinear and covering an area of at least 6 square inches, or that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.  The evidence also does not show that the scars themselves resulted in any disabling effects not considered otherwise under scar diagnostic code criteria, to warrant a compensable rating at any time.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Additionally, the record does not reflect that there is visual impairment as a residual of the service-connected disability.

The preponderance of the evidence is against the grant of a compensable disability rating for the service-connected residuals of fracture of the right zygoma at any time during the appeal period; there is no doubt to be resolved; and an increased compensable rating is not warranted this basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of fracture of the right zygoma is adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  Essentially, there are no residuals not already being rated as a separate service-connected disability.

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability associated with the residuals of fracture of the right zygoma.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A compensable disability rating for residuals of fracture of the right zygoma is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


